 



Exhibit 10.15
Kona Grill, Inc.
2005 STOCK AWARD PLAN
STOCK OPTION AGREEMENT
     Unless otherwise defined herein, the terms defined in the Kona Grill, Inc.
2005 Stock Award Plan (the “Plan”) shall have the same defined meanings in this
Stock Option Agreement.
I. NOTICE OF STOCK OPTION GRANT

             
 
  Name:        
 
         
 
           
 
  Address:        
 
         

     The undersigned Optionee has been granted an Option to purchase Common
Stock of the Company, subject to the terms and conditions of the Plan and this
Option Agreement, as follows:

             
 
  Date of Grant:        
 
           
 
           
 
  Vesting Commencement Date:        
 
           
 
           
 
  Exercise Price per Share:        
 
           
 
           
 
  Total Number of Shares Granted:        
 
           
 
           
 
  Total Exercise Price:        
 
           
 
           
 
  Type of Option:                         Incentive Stock Option    
 
           
 
                            Nonstatutory Stock Option    
 
                Expiration Date: As provided in Section 3 of the Agreement.
 
                Vesting Schedule: This Option shall be vested according to the
following vesting schedule:

 
Exercise Schedule: To the extent vested, this Option shall be exercisable during
its term as provided in Section 3 of the Stock Option Agreement.

 



--------------------------------------------------------------------------------



 



II. AGREEMENT
     1. Grant of Option. The Plan Administrator of the Company hereby grants to
the Optionee named in the Notice of Stock Option Grant (the “Optionee”), an
option (the “Option”) to purchase the number of Shares set forth in the Notice
of Stock Option Grant, at the exercise price per Share set forth in the Notice
of Stock Option Grant (the “Exercise Price”), and subject to the terms and
conditions of the Plan, which is incorporated herein by reference. Subject to
Section 10(e) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and this Option Agreement, the terms and conditions of
the Plan shall prevail.
     If designated as an Incentive Stock Option (“ISO”) on the cover of this
agreement, this Option is intended to qualify as an Incentive Stock Option as
defined in Section 422 of the Code. Nevertheless, to the extent that it exceeds
the $100,000 rule of Code Section 422(d), this Option shall be treated as a
Nonstatutory Stock Option (“NSO”).
     2. Exercise of Option.
          (a) Right to Exercise. This Option shall be exercisable during its
term in accordance with the Vesting Schedule set out in the Notice of Stock
Option Grant and with the applicable provisions of the Plan and this Option
Agreement.
          (b) Method of Exercise. This Option shall be exercisable by delivery
of an exercise notice in the form attached as Exhibit A (the “Exercise Notice”)
which shall state the election to exercise the Option, the number of Shares with
respect to which the Option is being exercised, and such other representations
and agreements as may be required by the Company.
     No Shares shall be issued pursuant to the exercise of an Option unless such
issuance and such exercise complies with Applicable Laws. Assuming such
compliance, for income tax purposes the Shares shall be considered transferred
to the Optionee on the date on which the Option is exercised with respect to
such Shares.
     The Option shall be deemed exercised when the Company receives (i) written
or electronic notice of exercise (in accordance with this Option Agreement) from
the Optionee (or other person entitled to exercise the Option), and (ii) full
payment for the Shares with respect to which the Option is exercised, and
(iii) any other documents required by this Option Agreement or the Exercise
Notice. Full payment may consist of any consideration and method of payment
permitted by this Option Agreement. Shares issued upon exercise of an Option
shall be issued in the name of the Optionee or, if requested by the Optionee, in
the name of the Optionee and his or her spouse. Until the Shares are issued (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a stockholder shall exist with respect to the Shares,
notwithstanding the exercise of the Option. The Company shall issue (or cause to
be issued) such Shares promptly after the Option is exercised. No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the Shares are issued, except as provided in Section 10(c) of the Plan.

 



--------------------------------------------------------------------------------



 



     Exercise of this Option in any manner shall result in a decrease in the
number of Shares thereafter available for sale under the Option, by the number
of Shares as to which the Option is exercised.
     3. Term. Optionee may not exercise the Option before the commencement of
its term or after its term expires. During the term of the Option, Optionee may
only exercise the Option to the extent vested. The term of the Option commences
on the Date of Grant and expires upon the earliest of the following:
          (a) With respect to the unvested portion of the Option, upon
termination of your continuous service;
          (b) With respect to the vested portion of the Option, ninety (90) days
after the termination of your continuous service as a director, officer,
employee, consultant, or independent contractor of the Company, or such other
person who provides valuable services to the Company (each, a “Service
Provider”) for any reason other than your Disability, death or termination for
Cause;
          (c) With respect to the vested portion of the Option, immediately upon
the termination of your continuous service as a Service Provider for Cause;
          (d) With respect to the vested portion of the Option, twelve
(12) months after the termination of your continuous service as a Service
Provider due to your Disability or death;
          (e) Immediately prior to the close of certain Corporate Transactions,
pursuant to Section 10(c) of the Plan; or
          (f) The day before the fifth (5th) anniversary of the Date of Grant.
     4. Method of Payment. Payment of the aggregate Exercise Price shall be by
any of the following, or a combination thereof, at the election of the Optionee:
          (a) cash or check;
          (b) consideration received by the Company under a formal cashless
exercise program adopted by the Company in connection with the Plan; or
          (c) surrender of other Shares which, (i) in the case of Shares
acquired from the Company, either directly or indirectly, have been owned by the
Optionee for more than six (6) months on the date of surrender, and (ii) have a
Fair Market Value on the date of surrender equal to the aggregate Exercise Price
of the Exercised Shares.
     5. Optionee’s Representations. In the event the Shares have not been
registered under the Securities Act of 1933, as amended, at the time this Option
is exercised, the Optionee shall, if required by the Company, concurrently with
the exercise of all or any portion of this Option, deliver to the Company an
investment representation statement in a form satisfactory to the Company.

 



--------------------------------------------------------------------------------



 



     6. Restrictions on Exercise. This Option may not be exercised until such
time as the Plan has been approved by the stockholders of the Company, or if the
issuance of such Shares upon such exercise or the method of payment of
consideration for such shares would constitute a violation of any Applicable
Law.
     7. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by Optionee. The terms of the
Plan and this Option Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.
     8. Tax Obligations.
          (a) Withholding Taxes. Optionee agrees to make appropriate
arrangements with the Company (or the Parent or Subsidiary employing or
retaining Optionee) for the satisfaction of all federal, state, local and
foreign income and employment tax withholding requirements applicable to the
Option exercise. Optionee acknowledges and agrees that the Company may refuse to
honor the exercise and refuse to deliver Shares if such withholding amounts are
not delivered at the time of exercise.
          (b) Notice of Disqualifying Disposition of ISO Shares. If the Option
granted to Optionee herein is an ISO, and if Optionee sells or otherwise
disposes of any of the Shares acquired pursuant to the ISO on or before the
later of (1) the date two years after the Date of Grant, or (2) the date one
year after the date of exercise, the Optionee shall immediately notify the
Company in writing of such disposition. Optionee agrees that Optionee may be
subject to income tax withholding by the Company on the compensation income
recognized by the Optionee.
     9. Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Option Agreement constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to the
Optionee’s interest except by means of a writing signed by the Company and
Optionee. This agreement is governed by the internal substantive laws but not
the choice of law rules of the state of Delaware.
     10. No Guarantee of Continued Service. Optionee acknowledges and agrees
that the vesting of shares pursuant to the vesting schedule hereof is earned
only by continued Service at will to the Company (not through the act of being
hired, being granted this Option, or acquiring shares hereunder). Optionee
further acknowledges and agrees that this Agreement, the transactions
contemplated hereunder, and the vesting schedule set forth herein do not
constitute an express or implied promise of continued Service for the vesting
period, for any period, or at all, and shall not interfere in any way with
Optionee’s right or the company’s right to terminate Optionee’s relationship at
any time, with or without cause.

 



--------------------------------------------------------------------------------



 



     Optionee acknowledges receipt of a copy of the Plan and represents that he
or she is familiar with the terms and provisions thereof, and hereby accepts
this Option subject to all of the terms and provisions thereof. Optionee has
reviewed the Plan and this Option in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Option and fully
understands all provisions of the Option. Optionee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or this Option. This
Stock Option Agreement shall not be valid or effective until signed by the
Optionee and returned to the Company for acceptance. Optionee further agrees to
notify the Company upon any change in the residence address indicated below.

     
Optionee
  Kona Grill, Inc.
 
   
 
   
Signature
  By
 
   
 
   
Print Name
  Title
 
   
 
   
 
   
 
Residence Address
   

 



--------------------------------------------------------------------------------



 



EXHIBIT A
KONA GRILL, INC.
2005 STOCK AWARD PLAN
EXERCISE NOTICE
Kona Grill, Inc.
7150 E. Camelback Road
Suite 220
Scottsdale, AZ 85251
Attention:
     1. Exercise of Option. Effective as of today, ______, ___, the undersigned
(“Optionee”) hereby elects to exercise Optionee’s option to purchase ______
shares of the Common Stock (the “Shares”) of Kona Grill, Inc. (the “Company”)
under and pursuant to the 2005 Stock Award Plan (the “Plan”) and the Stock
Option Agreement dated ______, ___(the “Option Agreement”).
     2. Delivery of Payment. Optionee herewith delivers to the Company the full
purchase price of the Shares, as set forth in the Option Agreement, and any and
all withholding taxes due in connection with the exercise of the Option.
     3. Representations of Optionee. Optionee acknowledges that Optionee has
received, read, and understood the Plan and the Option Agreement and agrees to
abide by and be bound by their terms and conditions.
     4. Rights as Stockholder. Until the issuance of the Shares (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder shall exist with respect to the Optioned Stock,
notwithstanding the exercise of the Option. The Shares shall be issued to the
Optionee as soon as practicable after the Option is exercised in accordance with
the Option Agreement. No adjustment shall be made for a dividend or other right
for which the record date is prior to the date of issuance except as provided in
Section 10(c) of the Plan.
     5. Tax Consultation. Optionee understands that Optionee may suffer adverse
tax consequences as a result of Optionee’s purchase or disposition of the
Shares. Optionee represents that Optionee has consulted with any tax consultants
Optionee deems advisable in connection with the purchase or disposition of the
Shares and that Optionee is not relying on the Company for any tax advice.

 



--------------------------------------------------------------------------------



 



     6. Restrictive Legends and Stop-Transfer Orders.
          (a) Legends. Optionee understands and agrees that the Company shall
cause the legends set forth below or legends substantially equivalent thereto,
to be placed upon any certificate(s) evidencing ownership of the Shares together
with any other legends that may be required by the Company or by state or
federal securities laws:
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER FOR A PERIOD NOT TO EXCEED 180 DAYS FOLLOWING THE EFFECTIVE DATE OF THE
UNDERWRITTEN PUBLIC OFFERING OF THE COMPANY’S SECURITIES AND MAY NOT BE SOLD OR
OTHERWISE DISPOSED OF BY THE HOLDER WITHOUT THE CONSENT OF THE COMPANY OR THE
MANAGING UNDERWRITER.
          (b) Stop-Transfer Notices. Optionee agrees that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.
          (c) Refusal to Transfer. The Company shall not be required (i) to
transfer on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Exercise Notice or (ii) to treat as
owner of such Shares or to accord the right to vote or pay dividends to any
purchaser or other transferee to whom such Shares shall have been so
transferred.
     7. Successors and Assigns. The Company may assign any of its rights under
this Exercise Notice to single or multiple assignees, and this Exercise Notice
shall inure to the benefit of the successors and assigns of the Company. Subject
to the restrictions on transfer herein set forth, this Exercise Notice shall be
binding upon Optionee and his or her heirs, executors, administrators,
successors and assigns.
     8. Interpretation. Any dispute regarding the interpretation of this
Exercise Notice shall be submitted by Optionee or by the Company forthwith to
the Administrator which shall review such dispute at its next regular meeting.
The resolution of such a dispute by the Administrator shall be final and binding
on all parties.
     9. Governing Law; Severability. This Exercise Notice is governed by the
internal substantive laws, but not the choice of law rules, of the state of
Delaware. In the event that any provision hereof becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable, or void, this
Option Agreement will continue in full force and effect.

 



--------------------------------------------------------------------------------



 



     10. Entire Agreement. The Plan and Option Agreement are incorporated herein
by reference. This Exercise Notice, the Plan, the Option Agreement and the
Investment Representation Statement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to the
Optionee’s interest except by means of a writing signed by the Company and
Optionee.

     
Optionee
  Kona Grill, Inc.
 
   
 
   
Signature
  By
 
   
 
   
Print Name
  Title
 
   
 
   
 
   
 
Residence Address
   

[SIGNATURE PAGE OF STOCK OPTION EXERCISE NOTICE]

 